Citation Nr: 1611003	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for left ear hearing loss, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from May 1965 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The instant matter was previously before the Board in July 2015, at which time it was remanded, in part, for the agency of original jurisdiction (AOJ) to attempt to obtain the results of an audiogram likely completed at a VA medical center (VAMC) in Tallahassee, Florida, in or around April 2010.  Treatment records from the VA facility in Tallahassee dated from November 2009 to December 2010 were associated with the Veteran's VBMS folder in December 2015.  These treatment records, however, do not contain the results of the audiogram referenced in an April 2010 treatment note.  Again, the Board points out that an April 2010 surgery follow-up note, which note is contained amongst the VA treatment records associated with the Veteran's Virtual VA file, shows that the Veteran had undergone a tympanoplasty six weeks prior and that he was then doing well.  It was further indicated that his "[a]udiogram is really about the same."  

The Board further notes that the treatment records associated with the Veteran's VBMS file in December 2015 show that in May 2010 the Veteran reported to the VAMC in Gainesville, Florida, for a post-op audiogram.  It is unclear whether this is the same audiogram referred to in the April 2010 treatment note.  Nevertheless, it is clear from this entry that a pure tone air and bone conduction and complete speech audiometry was performed for the Veteran's left ear sometime prior to May 11, 2010.  The results of the testing were transcribed in that note as revealing that the Veteran's left ear hearing acuity was within normal limits through 2,000 hertz and then demonstrated a mild sloping to moderate sensorineural hearing loss from 3,000 hertz to 8,000 hertz.  His speech reception threshold and word recognition score were also within normal limits.  The audiogram itself is not of record.

In this regard, the Board points out because disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations, see Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), it is imperative that the actual results of any audiogram conducted during the claims period be made available for review by the AOJ and/or the Board.  Indeed, regardless of the most current audiogram results, the results of prior audiometric testing could warrant the assignment of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008) (staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, because there is no indication that the results of the referenced audiogram(s) for the Veteran do not exist, the Board finds that the matter must again be remand for the AOJ to seek to obtain from the Tallahassee and/or Gainesville VAMC the results from the audiogram referred to in the April 2010 treatment entry, as well the results from the audiogram discussed in the May 2010 treatment note, if different.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must undertake efforts to obtain the audiogram referred to in the April 2010 treatment entry discussed above, as well the results from the audiogram referenced in the May 2010 treatment note discussed above, if different.  Treatment entries that merely transcribe the results without including the relevant puretone auditory thresholds are not sufficient.  If the results of any post-surgical audiogram cannot be located, the Tallahassee and/or Gainesville VAMCs must provide a negative response in writing stating that the requested records are either nonexistent or unavailable. 

All attempts to obtain these records, and any responses received, should be documented in the claims folder.  If it is determined that the requested records are nonexistent or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be re-adjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

